Citation Nr: 0600011	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-05 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for heart palpitations 
with left-sided chest pain.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an initial higher evaluation for service-
connected lumbosacral strain, in excess of 10 percent from 
December 1, 1999, to January 8, 2002, and in excess of 20 
percent from January 9, 2002, forward.

5.  Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.  

6.  Entitlement to an initial compensable evaluation for 
service-connected right fifth finger.

7.  Entitlement to an increased rating for service-connected 
tendonitis, right knee, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected subluxation and partial 
dislocation, left shoulder.

9.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had 20 years of active service, to include the 
period from March 1988 to November 1999.

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In March 2000, the 
RO denied claims for service connection for right ear hearing 
loss and heart palpitations with left-sided chest pain, and 
granted service connection for lumbosacral strain (evaluated 
as 0 percent disabling), left ear hearing loss (evaluated as 
noncompensable), and left fifth finger (evaluated as 
noncompensable), each effective from December 1, 1999.  

In April 2001, the RO readjudicated the veteran's claims in 
light of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The RO denied service connection for right 
ear hearing loss, heart palpitations with left-sided chest 
pain, and sinusitis.  The RO also granted service connection 
for subluxation and partial dislocation, left shoulder 
(evaluated as 10 percent disabling), and migraine headaches 
(evaluated as noncompensable), each effective from December 
1, 1999.  The RO assigned a 10 percent rating for lumbosacral 
strain, effective from December 1, 1999, and confirmed the 
noncompensable rating assigned for left ear hearing loss and 
left fifth finger.  

In January 2003, the RO assigned a 20 percent rating for the 
veteran's subluxation and partial dislocation, left shoulder, 
and a 10 percent rating for migraine headaches, each 
effective from December 1, 1999.   In February 2005, the RO 
increased the veteran's evaluation for lumbosacral strain to 
20 percent, with an effective date of January 9, 2002.  The 
RO also granted a claim for an increased rating for service-
connected tendonitis, right knee, to the extent that it 
increased his rating from noncompensable to 10 percent.  

In a letter accompanying his substantive appeal, received in 
March 2003, the veteran raised the issue of whether new and 
material had been received to reopen a claim for service 
connection for color blindness (the RO originally denied 
service connection for color blindness in an unappealed March 
2000 decision).  See also veteran's letter, received in 
February 2005.  In a letter, received in March 2005, the 
veteran raised the issue of entitlement to a total rating on 
the basis of individual unemployability due to service- 
connected disability (TDIU).  These claims have not been 
adjudicated by the agency of original jurisdiction, and are 
referred to the RO for appropriate action.

The issues of entitlement to service connection for 
sinusitis, and entitlement to higher evaluations for 
subluxation and partial dislocation, left shoulder, and 
migraine headaches, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have right ear hearing loss as the 
result of disease or injury that was present during his 
active military service.

2.  The veteran does not have heart palpitations with left-
sided chest pain as the result of disease or injury that was 
present during his active military service.

3.  Prior to January 9, 2002, the veteran's lumbosacral 
strain is productive of flexion to at least 90 degrees, 
extension to 40 degrees, and lateral bending to 40 degrees 
bilaterally.

4.  As of January 9, 2002, the veteran's lumbosacral strain 
is productive of subjective complaints of pain, stiffness, 
and weakness; there is no evidence of disc herniation and 
arthritis; he is shown to have flexion to at least 70 
degrees, with no more than moderate limitation of motion, but 
not: listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion, nor favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.

5.  The veteran has level I hearing in his left ear.

6.  The veteran's residuals of fracture of the right fifth 
finger are productive of some weakness and limitation of 
motion, but not ankylosis.

7.  The veteran's tendonitis of the right knee is shown to be 
productive of complaints of pain; extension to 0 degrees, 
flexion to at least 140 degrees; and no more than slight 
recurrent subluxation or lateral instability.  




CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active military service, nor may right ear 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The veteran does not have heart palpitations with left-
sided chest pain as the result of disease or injury that was 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

3.  Prior to January 9, 2002, the criteria for a rating in 
excess of 10 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2001).

4.  As of January 9, 2002, the criteria for a rating in 
excess of 20 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (as in effect 
September 26, 2003).

5.  The criteria for a compensable evaluation for service-
connected hearing loss, left ear, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).

6.  The criteria for a compensable rating for residuals of 
fracture of the right fifth finger have not been met.  38 
U.S.C.A. §§ 1155, 5207 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5227, (as 
in effect prior to August 26, 2002), DC 5227 (as in effect 
August 26, 2002, and thereafter).

7.  The criteria for a rating in excess of 10 percent for 
service-connected right knee tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5003, 
5024, 5257, 5260 and 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
right ear hearing loss, and heart palpitations with left-
sided chest pain.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, and cardiovascular disease, when 
it is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

A.  Right Ear Hearing Loss

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2005).

The veteran's service medical records contain a large number 
of audiograms, to include in his separation examination 
report, dated in June 1999, none of which showed that the 
veteran had right ear hearing loss as defined by 38 C.F.R. § 
3.385.  The veteran's separation examination report, dated in 
June 1999, shows that his ears and drums were clinically 
evaluated as normal.  In an accompanying "report of medical 
history" the veteran complained of a "loss of hearing while 
stationed on ship from working in high noise area."  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 2000 and 2005.  
This evidence includes a VA audio examination report, dated 
in May 2000, which shows that the veteran complained of 
bilateral ear ringing, and left ear "crackling."  This 
report shows that on examination, the results from the 
audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
10
LEFT
N/A
N/A
N/A
N/A
N/A

These results show an average decibel loss of 10 in the right 
ear.  The speech recognition ability score for the right ear 
was 100 percent.  The examiner noted that the veteran's right 
ear hearing was within normal limits.  

A QTC audio examination report, dated in December 2003, shows 
that that on examination, the results from the audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
05
N/A
10
LEFT
N/A
N/A
N/A
N/A
N/A

These results show an average decibel loss of 9 in the right 
ear.  The speech recognition ability score for the right ear 
was 92 percent.  The examiner characterized that the 
veteran's right ear speech recognition as "excellent" and 
his right ear hearing as "normal."      

The Board has determined that the claim must be denied.  In 
this case, the veteran's service medical reports do not show 
hearing loss in the right ear.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  As for the post-service medical evidence, right ear 
hearing loss is first shown in December 2003 QTC report, 
i.e., as speech recognition was 92 percent.  This is 
approximately four years after separation from service, and 
there is no record of treatment for right ear hearing loss 
symptoms prior to this time.  This period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence to show 
that the veteran has right ear hearing loss that is related 
to his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  See 38 C.F.R. § 3.303.

B.  Heart Palpitations with Left-Sided Chest Pain

The veteran's service medical records include an April 1996 
report that is somewhat difficult to read, but appears to 
show that he complained of an irregular heartbeat; the report 
also notes an occasional "fast heartbeat."  An 
electrocardiograms (EKG), dated in March 1985, appears to 
show some abnormality (a possible right bundle branch block), 
but also notes normal progression.  An EKG dated in July 1986 
appeared to be within normal limits.  Between July and 
November of 1989, the veteran was followed for complaints of 
chest pain.  An August 1989 EKG revealed NSR (normal sinus 
rhythm) and a nonspecific (IVCD) intraventricular conduction 
defect.  An EKG dated in April 1996 appeared to be within 
normal limits.  All of the examination reports (the most 
recent of which is dated in May 1995), showed that his heart 
was clinically evaluated as normal.  The veteran's separation 
examination report, dated in June 1999, notes RRR (regular 
rate and rhythm) no murmurs, and normal heart sounds at S1 
and S2, complaints of intermittent heart palpitations for 
over five years, "asymptomatic now," and indicates that it 
was recommended that he follow up with VA or a military 
treatment facility if his symptoms continued or worsened.  
See also June 1999 DD Form 2697.  In an accompanying "report 
of medical history" the veteran complained of a "rapid 
heartbeat especially in the morning," and anterior left-
sided chest pain for over ten years, with no shortness of 
breath or chest pain on exertion.  The report notes that his 
chest pain and heart palpitations were NCD (not considered 
disabling).   

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 2000 and 2005.  
This evidence includes a VA neurological examination report, 
dated in April 2000, which notes that, "The patient admits 
to taking a great deal of coffee.  He states he does have an 
occasional PVC, but has sinus rhythm with regular rhythm 
today, no signs of PVC.  We do not believe he has a heart 
problem."  The report notes occasional PVCs secondary to 
caffeine intake, that his left ventricular dysfunction and 
ejection fraction were estimated to be normal, that he had 
chest wall pain, and that he does not have a heart problem.  
An accompanying chest X-ray report notes that there was no 
cardiomegaly or pulmonary vascular congestion, and that no 
acute cardiopulmonary disease was suspected.  

A November 2001 VA progress note indicates that the veteran's 
heart had RRR, and normal S1 and S2 heart sounds.   A 
December 2003 examination report from Steven Gerson, D.O., 
shows that the veteran complained of heart palpitations with 
left-sided chest pain and tachycardia.  He denied any 
precipitating or alleviating factors including caffeine or 
stress.  On examination, the heart had regular rhythm, 
regular S1 and S2 sounds, and no murmurs, gallops, heaves, 
thrills.   There was negative ectopy, and no evidence of 
congestive heart failure, cardiomegaly, or cor pulmonae.  
According to the New York Heart Association, there was no 
restriction.  The report notes that no abnormality was 
demonstrated in a chest X-ray.  The relevant diagnosis was 
heart palpitations and left-sided chest condition.  The 
examiner stated, "After careful review of his clinical 
history and his physical, his description of the chest pain 
and palpitations is not suggestive of congestive heart 
failure or coronary insufficiency."  An accompanying chest 
X-ray report from Marvin E. Werner, M.D., contains an 
impression of no abnormality demonstrated.  An addendum from 
Dr. Gerson, dated in February 2004, states, "For the claimed 
condition of heart palpitations with left sided chest pain, 
the diagnosis is: No evidence of cardiac pathology to render 
diagnosis.  PE of the heart shows no murmur and negative 
ectopy.  EKG shows normal sinus rhythm and negative for 
ischemia.  Left sided chest pain is most likely of 
musculoskeletal origin."  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
the veteran's service medical reports show that 
irregularities in his EKG were noted in 1989.  He was not 
diagnosed with a heart disorder at that time, and there was 
no subsequent evidence of EKG abnormalities or heartbeat 
irregularities during the remaining ten years of his service.  
In addition, all of the service examination reports (the most 
recent of which is dated in June 1999), show that his heart 
was clinically evaluated as normal.  The veteran's June 1999 
separation examination report also shows that he his heart 
had regular rate and rhythm, no murmurs, and normal heart 
sounds at S1 and S2, and the report indicated that he was 
asymptomatic.  Given the foregoing, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303.   

As for the post-service medical evidence, the April 2000 VA 
neurological examination report shows that the veteran 
admitted to drinking a great deal of coffee.  The report 
indicates that he had occasional PVCs secondary to caffeine 
intake, and that he does not have a heart problem.  Dr. 
Gerson's December 2003 and February 2004 reports also clearly 
show that Dr. Gerson determined that the veteran does not 
have a heart condition.  Chest X-ray reports accompanying 
both of the veteran's examinations were normal.  In summary, 
there is no competent evidence to show that the veteran has a 
heart disorder, to include heart palpitations with left-sided 
chest pain.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  See 38 C.F.R. § 3.303.



C.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has right ear 
hearing loss, and heart palpitations with left-sided chest 
pain, that should be service connected.  His statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and the 
veteran's service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claims for service connection for right ear hearing loss, and 
heart palpitations with left-sided chest pain, must be 
denied.


II.  Higher Evaluations and Increased Rating

The veteran asserts that higher evaluations/an increased 
rating are warranted for his service-connected lumbosacral 
strain, left ear hearing loss, residuals of a fracture to the 
left fifth finger, and right knee tendonitis.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

With regard to the claims for higher initial evaluations for 
lumbosacral strain, left ear hearing loss, and residuals of a 
fracture to the left fifth finger, the veteran is appealing 
the original assignments of disability evaluations following 
awards of service connection.  In such a case, it is not the 
present levels of disability which are of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

As a final preliminary matter, the Board notes that in March 
2000 the RO granted service connection for lumbosacral 
strain, left ear hearing loss, and residuals of fracture, 
left fifth finger.  In each case, the RO assigned a 
noncompensable evaluation.  In April 2001, it appears that, 
based on the enactment of the VCAA, the RO raised the issues 
of entitlement to initial compensable evaluations for all of 
these disabilities sua sponte.  See e.g., February 2001 VCAA 
letter from RO to the veteran.  In this regard, the January 
2003 statement of the case indicates that a claim was 
received in February 2000.  However, no such claim is of 
record.  Given the foregoing, the Board has determined that 
these claims fall under Fenderson.  

A.  Lumbosacral Strain

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show that 
he was treated for back pain on several occasions in 1993, 
and between 1995 and 1996.  His diagnoses included chronic 
low back pain, and mechanical low back pain.  The veteran's 
separation examination report, dated in June 1999, shows that 
his spine was clinically evaluated as normal.  

In March 2000, the RO granted service connection for 
lumbosacral strain, evaluated as 0 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  The RO assigned 
an effective date of December 1, 1999 for service connection 
(i.e., the day after separation from service).  In April 
2001, the RO increased the veteran's evaluation to 10 
percent, with an effective date of December 1, 1999.  The 
veteran appealed, and in February 2005, the RO increased the 
veteran's evaluation to 20 percent, with an effective date of 
January 9, 2002.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

1.  Prior to January 9, 2002

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

The relevant post-service medical evidence consists of VA and 
non-VA medical reports, dated between 2000 and January 9, 
2002.  

A VA joints examination report, dated in April 2000, shows 
that the veteran complained of stiffness and pain after 
working in a forward flexed position, and minor soreness 
after prolonged sitting or walking.  On examination, he stood 
erect with flattening of the lumbar spine but no obvious 
muscle spasm.  He had "excellent" forward flexion to at 
least 90 degrees, and he could bring his fingertips to his 
toes.  Extension was to 40 degrees, and lateral bending was 
to 40 degrees bilaterally.  His thighs, as measured 10 
centimeters (cm.) above the patella, were 45 cm. in 
circumference, bilaterally, and the maximum circumference of 
the calves was 37 cm. bilaterally.  The examiner stated that 
the veteran appeared to have some manifestation of a chronic 
nonspecific musculoligamentous strain of the lumbar spine.  
An accompanying X-ray report contains an impression noting no 
loss of normal lumbar lordosis, no significant disc space 
narrowing, spondylosis, or spondylolisthesis, a mild 
narrowing of the pars interarticularis L5 on the right, and 
that the sacroiliac joints were unremarkable.  

A VA neurological examination report, dated in April 2000, 
shows that the veteran had flexion of his hips to 115 
degrees, and that he was able to squat, with 0 degrees of 
extension.  The diagnoses included lumbosacral back strain.

Reports from Maria Flora Trimor-Tamoria, dated in 2001, 
primarily show treatment for symptoms other than the low 
back.  Reports, dated in October 2001, are somewhat difficult 
to read, but appear to show complaints of low back pain, and 
diagnoses that included chronic low back pain.  Findings 
included limited bending (specific degrees of motion were not 
listed).  

VA progress notes, dated prior to January 9, 2002, show that 
in November 2001, the veteran reported low back pain.  
Strength was 5+ bilaterally in the upper and lower 
extremities.  The report indicates that the veteran was 
taking Naproxen.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5295.  The evidence does not show that 
during the time period in issue, the veteran had muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Rather, VA examination in 
April 2000 showed lateral bending to 40 degrees bilaterally 
and no obvious muscle spasm.  Based on the foregoing, the 
Board finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 20 percent under DC 5295, and that the preponderance of 
the evidence is against a 20 percent evaluation prior to 
January 9, 2002.

As for the possibility of a higher evaluation under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, a 
20 percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  In this case, the only specific 
degrees of motion recorded for the low back during the time 
period in issue are in the April 2000 VA examination report, 
which shows that the veteran had "excellent" forward 
flexion to at least 90 degrees, and he could bring his 
fingertips to his toes.  Extension was to 40 degrees, and 
lateral bending was to 40 degrees bilaterally.  Reports from 
Dr. Trimor-Tamoria show complaints of limited motion, but do 
not provide specific findings that, in the Board's judgment, 
show a moderate limitation of motion.  In summary, the Board 
has determined that the evidence does not show a moderate 
limitation of motion.  Accordingly, a rating in excess of 20 
percent is not warranted under DC 5292.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC 5292, the findings do not support an increased evaluation 
due to functional loss.  In this regard, the medical evidence 
shows that at all times since his separation from service, 
the veteran has been shown to have 4/5 strength or greater in 
his lower extremities.  In addition, there is no evidence of 
neurological deficit.  The Board further notes that there is 
a complete lack of such findings as incoordination or muscle 
atrophy.  In summary, when the ranges of motion in the back 
are considered together with the evidence showing functional 
loss -- to include the findings (or lack thereof) pertaining 
to neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent. 


2.  As of January 9, 2002

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The medical evidence includes a VA progress note, dated in 
September 2002, which notes loss of normal lumbar lordosis, 
and contains an impression identical to that of the April 
2000 VA X-ray report.  

An examination report from Dr. Gerson, dated in December 
2003, shows that the veteran complained of low back pain that 
radiated to his legs, and occasional numbness of the legs.  
He rated his pain as 10 on a scale of 1 to 10, with 10 being 
the worst.  He complained of difficulty bending, leaning, 
standing, sitting, walking, and driving long distances.  On 
examination, there was some tenderness with spasm.  There was 
no weakness.  There was 70 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, 35 degrees of right 
rotation, and 40 degrees of left rotation.  In each case, 
pain was noted at the extreme.  Range of motion was noted to 
be limited by pain, fatigue and weakness.  There was no 
limitation due to lack of endurance, and no intervertebral 
disc syndrome.  Strength was 5/5 in all extremities.  A 
sensory examination showed sensation to be grossly intact.  
An X-ray of the lumbosacral spine was noted to show no 
abnormality.  The relevant diagnosis was lumbosacral strain 
with lumbar radiculopathy.  Dr. Gerson noted that there was 
no neurological deficit, and that the veteran should avoid 
lifting or carrying over 15 pounds, overhead reaching, and 
crawling.  

A VA progress note, dated in May 2004, notes 5/5 strength in 
the lower extremities, intact coordination, and chronic low 
back pain with continued use of Naproxen.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  The recorded ranges of motion for 
the low back show that the veteran was noted to forward 
flexion to at least 70 degrees in December 2003.  There is no 
evidence of disc herniation or arthritis.  In summary, the 
evidence is insufficient to show listing of whole spine to 
opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion.  Based on the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's low back disorder is manifested 
by symptomatology that more nearly approximates the criteria 
for an evaluation of 40 percent under DC 5295, and that the 
preponderance of the evidence is against a 40 percent 
evaluation.

A rating in excess of 20 percent is not warranted under any 
other diagnostic code.  Schafrath.  Under 38 C.F.R. § 4.71a, 
DC 5292 (as in effect prior to September 26, 2003), a 40 
percent rating is warranted where the limitation of motion in 
the lumbar spine is severe.  The Board finds that a rating in 
excess of 20 percent under DC 5292 is not warranted.  The 
recorded range of motion for the low back have previously 
been noted.  In the Board's judgment, the evidence does not 
show a severe limitation of motion.  Accordingly, a rating in 
excess of 20 percent is not warranted under DC 5292.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
With regard, to DC 5292, although there was some evidence of 
muscle spasm, and although the Board has considered the 
restrictions noted in Dr. Gerson's February 2004 report, the 
findings do not support an increased evaluation due to 
functional loss.  In this regard, the medical evidence shows 
that since January 9, 2002, the veteran has been shown to 
have 5/5 strength or greater in his lower extremities.  In 
addition, there is no evidence of neurological deficit.  The 
Board further notes that there is a complete lack of such 
findings as incoordination or muscle atrophy.  In summary, 
when the ranges of motion in the back are considered together 
with the evidence showing functional loss -- to include the 
findings (or lack thereof) pertaining to neurologic deficits, 
muscle strength, and the lack of evidence of muscle atrophy -
- the Board finds that there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 20 percent. 

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed during the pendency of 
the veteran's appeal.  See 68 Fed. Reg. 51454- 51458 (August 
27, 2003) (effective September 26, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At that time DC 
5295 was changed to DC 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after September 26, 2003 (i.e., the 
effective date of the new regulation).  Therefore, the Board 
has addressed whether: (1) the veteran is entitled to a 
higher rating under the old criteria, and will now discuss 
(2) whether, for the period on and after September 26, 2003, 
the veteran is entitled to a higher rating under the new 
criteria.  It is noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), is rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 40 percent evaluation is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  

Under 38 C.F.R. § 4.71a, Plate V, and Note 2 (as in effect 
September 26, 2003), normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met.  As 
previously stated, the only specifically recorded ranges of 
motion for the low back showing degrees of motion are in the 
April 2000 VA examination report (noting "excellent" 
forward flexion to at least 90 degrees, and 70 degrees (in 
December 2003).  In addition, there is no evidence of 
ankylosis of the spine, or that forward flexion of the 
thoracolumbar spine is 30 degrees or less.  As previously 
discussed, the evidence does not show that the veteran has 
any associated neurological abnormalities.  See General 
Rating Formula, Note 1.  The Board therefore finds that a 
rating in excess of 20 percent is not warranted under the 
General Rating Formula.  38 C.F.R. § 4.71a, DC 5237.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.


B.  Left Ear Hearing Loss

The veteran asserts that he is entitled to an increased 
rating for his hearing loss, left ear.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2005).  In 
this case, the history of the veteran's disability includes 
serving with military occupation specialties that included of 
turbojet engine mechanic.  Service examination reports, dated 
in May 1995 and  June 1999, showed that he had left ear 
hearing loss as defined at 38 C.F.R. § 3.385.  

In March 2000, the RO granted service connection for left ear 
hearing loss, evaluated as 0 percent disabling.  The RO 
assigned an effective date of December 1, 1999 for service 
connection (i.e., the day after separation from service).  In 
April 2001, the RO determined that an initial compensable 
evaluation was not warranted.  The veteran has appealed.  
Given the foregoing, the issue may be stated as whether a 
compensable rating is warranted for the veteran's left ear 
hearing loss at any time after December 1, 1999.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

A VA audio examination report, dated in May 2000, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
10
15
5
N/A
45

These results show an average decibel loss of 20 in the left 
ear.  The speech recognition ability score for the left ear 
was 96 percent.  The examiner noted a moderate sensorineural 
hearing loss at 4000 Hertz, and that hearing returned to 
normal at 6000 and 8000 Hertz.  Word recognition ability was 
characterized as "good."  The diagnosis was moderate 
sensorineural hearing loss at 4000 Hertz only in a notch 
configuration.  

A QTC audio examination report, dated in December 2003, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
15
5
5
N/A
40

These results show an average decibel loss of 15 in the left 
ear.  The speech recognition ability score for the left ear 
was 96 percent.  The examiner noted a mild high frequency 
asymmetrical sensorineural hearing loss at 4000 - 6000 Hertz, 
and characterized speech recognition abilities as 
"excellent."  The diagnosis noted a mild high frequency 
asymmetrical sensorineural hearing loss in the left ear.   

In Part I, the Board determined that service connection was 
not warranted for right ear hearing loss.  According to the 
regulations, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation, 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation of I, subject to the 
provisions of 38 U.S.C.A. § 3.383.  38 C.F.R. § 4.85(f) 
(2005).  The May 2000 and December 2003 audiology results 
both show that the veteran's hearing in his left ear is 
consistent with level I hearing.  See 38 C.F.R. § 4.85, Table 
VI.  As such, a noncompensable (0 percent) evaluation, and no 
more, is warranted.  Id., Table VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.


C.  Residuals, Fracture, Right Fifth Finger

The Board initially notes that the RO's description of the 
disability in issue has been inconsistent, apparently due to 
an error in the veteran's service medical records.  
Specifically, the veteran's service medical records show that 
in June 1999, he sustained a crush injury to his fifth 
finger, left hand, while going through a hatch.  On 
examination, there was a 1.5 cm. laceration at the palmar 
aspect between the PIP (proximal interphalangeal) and DIP 
(distal interphalangeal) joints.  There was a full range of 
motion.  Strength was 4/5.  An X-ray revealed a nondisplaced 
neck fracture to the distal end of the middle phalange.  
Three nylon sutures were placed and a splint was applied.  
The service medical records repeatedly describe the injured 
finger as being the left fifth finger.  

In his claim, received in December 1999, the veteran 
requested service connection for an injury to his right fifth 
finger.  See also veteran's written statements, received in 
October 2001 and March 2005 (referencing the right fifth 
finger).  

In March 2000, the RO granted service connection for 
residuals of a fracture to the left fifth finger, evaluated 
as 0 percent disabling.  The RO assigned an effective date of 
December 1, 1999 for service connection (i.e., the day after 
separation from service).  In April 2001, the RO determined 
that an initial compensable evaluation was not warranted.  
The veteran appealed.  In a January 2003 rating decision, and 
a January 2003 statement of the case, the RO alternatively 
referred to the left or the right finger as service 
connected.  However, a February 2005 supplemental statement 
of the case indicates that the RO determined that the 
disability had been incorrectly attributed to the left hand, 
and the disability was characterized as "residuals, 
fracture, little finger, right hand (formerly left)."  See 
also list of the veteran's service-connected disabilities in 
rating decisions dated in February and July of 2005 (same).  
The post-service medical evidence also indicates that the 
veteran's right fifth finger was, in fact, the finger that 
was injured during service.  See e.g. April 2000 VA 
examination report; December 2003 and February 2004 reports 
from Dr. Gerson (discussed infra).  Under the circumstances, 
the Board is satisfied that the disability in issue is 
properly characterized as residuals of a fracture of the 
right fifth finger.  Given the foregoing, the issue may be 
stated as whether a compensable rating is warranted for the 
veteran's residuals of a fracture to the right fifth finger 
at any time after December 1, 1999.  

The veteran asserts that an initial compensable rating is 
warranted.  He asserts that he has grip weakness, and that 
his injury affects the strength of his other fingers.  

The RO has evaluated the veteran's service-connected 
residuals of fracture of the right fifth finger under 38 
U.S.C.A. § 4.71a, Diagnostic Code (DC) 5227.  During the 
course of this appeal, VA revised Diagnostic Codes 5216-5230, 
which pertain to ankylosis and limitation of motion of 
fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 2002). The 
revisions became effective August 26, 2002.

Under DC 5227 (as in effect prior to August 26, 2002) a 
noncompensable rating is warranted for ankylosis of the 
little finger.  The note following DC 5227 indicates that 
extremely unfavorable ankylosis of the little finger would be 
rated as amputation under Diagnostic Code 5155.

Under 38 C.F.R. § 4.71a, DC 5227 (as in effect August 26, 
2002), unfavorable or favorable ankylosis of the little 
finger of the major or minor hand warrants a noncompensable 
rating.  The note that follows DC 5227 states that it should 
also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  Kuzma; VAOPGCPREC 3-
2000.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 2000 and 2005.  An 
April 2000 VA joints examination report notes the history of 
the finger injury during service, and, "He has gone on to 
regain almost full use of the finger."  The veteran 
complained of being "a little uncomfortable" when he 
squeezed his hand with a full grip on the right, and as a 
result the veteran felt that he was "a little weaker than 
normal."  The right little finger had full extension to 0 
degrees.  In full flexion, it lacked about 1/4 inch of reaching 
the same level in the palmar flexion crease as reached by the 
left thumb.  However he had essentially the same motions in 
the various joints of the finger: metacarpophalangeal joint 
had 100 degrees of flexion, the proximal interphalangeal 
joint had 110 degrees of flexion (bilaterally), and the 
distal interphalangeal joint had 70 degrees of flexion 
(bilaterally).  The examiner noted that the veteran had some 
minor discomfort with the finger in full flexion but does not 
have evidence of a major disability or significant functional 
impairment.  

A December 2003 examination report from Dr. Gerson states 
that the veteran's right fifth DIP joint had flexion to 90 
degrees with pain at the extreme, and that the MP joint had 
flexion to 90 degrees without pain.  The report indicates 
there was no ankylosis or instability.  The right PIP joint 
had some tenderness and edema, and the DIP joint had 
tenderness.  The report notes that he could tie his 
shoelaces, fasten buttons, and pick up a piece of paper and 
tear it without difficulty.  The tips of the fingers could 
approximate the transverse crease of the palm in all fingers.  
Grip strength was slightly decreased in the right hand.  The 
relevant diagnosis was residuals of fracture of the right 
little finger.  A February 2004 report from Dr. Gerson notes 
a diagnosis of status post fracture, right little finger with 
residual tenderness at PIP and DIP joints and decreased range 
of motion, and that the range of motion, "except those of 
the right little finger, was not limited by pain, weakness, 
lack of endurance, fatigue, or incoordination."  

The Board finds that the evidence does not show that the 
veteran's disability meets the criteria for a compensable 
rating under DC 5227.  The findings do not show that the 
veteran's right fifth finger is ankylosed.  Furthermore, the 
evidence is insufficient to show that an amputation is 
warranted, or that an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  See DC 5227, 
Note.  Based on the foregoing, the Board finds that the 
evidence does not show that the veteran's residuals of 
fracture of the right fifth metacarpal warrants a compensable 
rating under DC 5227 (as in effect prior to, and after, 
August 26, 2002).

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  DeLuca.  However, 
the April 2000 VA examiner characterized the veteran's 
discomfort as "minor," and stated that there was no 
significant functional impairment.  Dr. Gerson's reports do 
not contain findings to support a compensable rating based on 
functional loss.  In summary, when the ranges of motion in 
the right fifth finger are considered together with the 
evidence showing functional loss -- to include the lack of 
evidence of neurologic deficit, muscle strength, and muscle 
atrophy - - the Board finds that there is insufficient 
evidence of objective pain on motion, or any other functional 
loss, to warrant a compensable rating.  The Board therefore 
concludes that the evidence does not show that there is 
functional loss due to pain to warrant a compensable rating.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath.  Under 38 
C.F.R. § 4.71a, DC 5156 (as in effect before and after August 
26, 2002), amputation of the little finger of either hand 
with metacarpal resection (more than one-half of the bone 
lost) warrants a 20 percent rating.  Amputation without 
metacarpal resection warrants a 10 percent rating.  However, 
there is no evidence that the veteran's right fifth finger 
has been resected or amputated or that the disability present 
even approximates that level of disability.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right fifth 
finger disability warrants no higher than a noncompensable 
rating.  Accordingly, the claim must be denied.

D.	 Increased Rating - Right Knee

The veteran argues that an increased rating is warranted for 
his service-connected tendonitis, right knee, currently 
evaluated as 10 percent disabling.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show that 
in March 1996, he received treatment for complaints of right 
knee pain.  The assessment was "'jumper's knee' tendonitis 
(patellar) distal pole."  The veteran's separation 
examination report, dated in June 1999, shows that his lower 
extremities were clinically evaluated as normal, and does not 
show any relevant findings.  

In April 2001, the RO granted service connection for 
tendonitis of the right knee, evaluated as noncompensable.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  On May 9, 2003, the 
veteran filed a claim for a compensable rating.  In February 
2005, the RO granted the claim to the extent that it 
increased the veteran's rating to 10 percent, with an 
effective date of May 9, 2003.  The veteran has appealed.  

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate 
II.   

The RO has evaluated the veteran's right knee tendonitis as 
10 percent disabling as of May 9, 2003, under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5024.  

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 
are rated on the basis of limitation of motion of the body 
part affected as degenerative arthritis.  38 C.F.R. § 4.71a, 
DCs 5013-5024.

Under DC 5003 (arthritis, degenerative-hypertrophic or 
osteoarthritis), ratings thereunder are done on the basis of 
limitation of motion under the appropriate DC for the 
specific joint or joints involved.  The diagnostic codes 
pertaining to the knees are contained in 38 C.F.R. § 4.71a, 
DCs 5256 through 5262.

Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where there is a limitation of knee flexion to 30 
degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent 
evaluation is warranted where there is a limitation of knee 
extension to 15 degrees.  

The medical evidence includes a VA joints examination report, 
dated in April 2000, which shows that the veteran complained 
of knee pain aggravated by cold weather, and by fully 
squatting or doing a deep knee bend.  On examination, the 
right knee had extension to 0 degrees, and flexion to 160 
degrees.  The patellas were mobile but stable.  There was no 
indication of any significant intraarticular or subpatellar 
crepitation, and no ligament laxity.  There was no swelling, 
effusion, or temperature increase.  The examiner noted that 
the findings suggested a chronic nonspecific patellar 
tendonitis which caused some minor discomfort with running or 
squatting, but he did not appear to have a major disability 
or significant functional impairment.  

A VA progress note, dated in November 2001, notes that the 
veteran had 5+ strength bilaterally in the lower extremities, 
and that coordination was intact.  

A February 2003 X-ray report Paradise Valley Hospital 
contains an impression of enthesopathy of the patella, 
otherwise unremarkable examination.  

A March 2003 VA MRI of the right knee contains an impression 
of small effusion with very minimal subcutaneous edema 
anterior to the patella, otherwise there is no significant 
abnormality.  

A December 2003 report from Dr. Gerson that notes complaints 
of constant sharp right knee pain, occasional giving out, 
stiffness, climbing, carrying weight, and walking long 
distances.  He denied locking.  He stated that Celebrex gave 
him mild relief.  On examination, the right knee had trace 
crepitus and was negative for effusion.  The right knee had 
flexion to 140 degrees and extension to 0 degrees, with pain 
at the extremes.  There was no subluxation or locking, and no 
ankylosis.  The range of motion of the right knee was limited 
by pain, fatigue and weakness with pain being predominant.  
It was not limited by endurance or incoordination.  Gait was 
with a mild to moderate limp without ataxia or instability 
present (in a February 2004 report, Dr. Gerson attributed 
this to the veteran's right knee tendonitis).  Reflexes at 
the knees were 1/4, and ankle jerks were 0/4.  Sensation was 
grossly intact.  An X-ray was noted to show no abnormality.  
The relevant diagnosis was tendonitis of the right knee.  Dr. 
Gerson noted that the veteran should avoid kneeling, 
crouching and stooping.  

A VA progress note, dated in May 2004, notes that the veteran 
had 5+ strength bilaterally in the lower extremities, and 
that coordination was intact.  

The Board finds that the criteria for a rating in excess of 
10 percent under either DC 5260 or 5261 have not been met.  
The only recorded ranges of motion for the veteran's right 
knee are contained in the April 2000 VA examination report 
and Dr. Gerson's December 2003 examination report, both of 
which show that the veteran's right knee had a full range of 
motion.  Accordingly, the Board finds that the criteria for a 
rating in excess of 10 percent under either DC 5260 or DC 
5261 have not been met.  

With regard to the possibility of an increased rating due to 
functional loss, see 38 C.F.R. §§ 4.40 and 4.45; DeLuca; 
VAGCOPPREC 9-98, as previously stated, the veteran is shown 
to have a full range of motion in his right knee.  The 
November 2001 VA progress note shows that the veteran had 5+ 
strength bilaterally in the lower extremities, and that 
coordination was intact.  In addition, although Dr. Gerson 
indicated that the right knee range of motion was limited by 
pain, fatigue and weakness with pain being predominant, and 
although the Board has considered the noted limp and 
restrictions, the Board finds that  the findings do not 
support an increased evaluation due to functional loss.  In 
this regard, Dr. Gerson stated that right knee motion was not 
limited by endurance or incoordination, that sensation was 
grossly intact, and that an X-ray showed no abnormality.  
Furthermore, the May 2004 VA progress note shows that the 
veteran had 5+ strength bilaterally in the lower extremities, 
and that coordination was intact.  There is no evidence of 
neurological deficit.  The Board further notes that there is 
a complete lack of such findings as incoordination or muscle 
atrophy.  In summary, the veteran is shown to have a full 
range of motion in his right knee, and there is insufficient 
evidence of functional loss due to knee pathology to support 
a conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  In this 
case, however, as set forth above, none of the medical 
evidence shows that the veteran's knee flexion or extension 
is limited to the extent necessary to meet the criteria for 
separate compensable ratings.  38 C.F.R. § 4.71, Plate II, 
DCs 5260, 5261.  Again, the veteran has full range of motion 
of the knee.  Additionally, to assign two, separate 
compensable ratings solely based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14; VAOPGCPREC 9-04. 

DC 5257 pertains to "other impairment of the knee."  Under 
this provision, a 10 percent rating is warranted for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  Here, the record contains no 
objective evidence of instability or subluxation of the knee.  
The April 2000 VA examination report shows that there was no 
ligament laxity.  In addition, Dr. Gerson' report states that 
there was no subluxation or locking, and no instability 
present.  Therefore, a higher and/or separate rating is not 
warranted under DC 5257.  See VAOPGCPREC 23-97; 9-98.  In 
making this determination, the Board finds that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 
Vet. App. 7, 9 (1996).


III.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in 
February and December of 2001, (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  In 
addition, by virtue of the rating decisions on appeal, and 
the statements of the case (SOCs), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  With regard to 
the claims for compensable/higher evaluations, these issues 
arose after the RO's grant of the veteran's claims for 
service connection.  Under the circumstances, a separate VCAA 
notice as to the claims for compensable/higher evaluations is 
not required.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 
(May 5, 2004) (if, in response to notice of its decision on a 
claim for which VA has already given section 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the January 2003 and July 2005 SOCs.  
These SOCs therefore adequately notified the veteran of all 
four elements as required under Pelegrini.  See VAOPGCPREC 7-
2004 (June 24, 2004) at paragraph 5 (the notice requirement 
of section 5103(a) and 3.159(b)(1) can be satisfied by a 
document such as a statement of the case).  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations.  With regard to the claims for 
service connection, although etiological opinions have not 
been obtained, the Board finds that the evidence, discussed 
infra, warrants the conclusion that a remand for etiological 
opinions is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2005); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, the claims suffer from two or more of the 
following defects: the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed condition is not shown, and the 
claims files do not currently contain competent evidence 
showing that the claimed condition is related to his service.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for heart palpitations with left-sided 
chest pain is denied.

Prior to January 9, 2002, a rating in excess of 10 percent 
for service-connected lumbosacral strain is denied.

As of January 9, 2002, a rating in excess of 20 percent for 
service-connected lumbosacral strain is denied.

A compensable evaluation for service-connected hearing loss, 
left ear, is denied.

A compensable rating for service-connected residuals of 
fracture of the right fifth finger is denied.

A rating in excess of 10 percent for service-connected right 
knee tendonitis is denied.  




REMAND

With regard to the claim of entitlement to a higher 
evaluation for subluxation and partial dislocation, left 
shoulder, the Board first notes that in March 2005, the 
veteran submitted a report from a private physician that is 
apparently associated with his claim for state disability 
benefits or Workers' Compensation.  The Board notes that the 
veteran did not submit a waiver of initial RO review with 
this evidence.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2005).  Thus, while on remand, the 
RO must review this evidence and, if the claim remains 
denied, include such evidence in a supplemental statement of 
the case.  Id.

Furthermore, in a statement, received in April 2005, the 
veteran identified receiving physical therapy for his left 
shoulder from a VA facility in Mission Valley/La Jolla 
beginning in December 2004.  These reports are not of record.  
The veteran also reported receiving treatment for his 
migraine headaches, and sinusitis, from private physicians in 
2005, to include a physician identified as "Dr. Sason," and 
Dr. Trimor-Tamoria.  Addresses were not provided, and these 
reports are not currently of record (although some records 
from Dr. Trimor-Tamoria are of record, they are all dated in 
2001).  On remand, these records should be obtained.  

As previously noted, it appears that the veteran may have 
filed a claim with the state disability system, or the Office 
of Workers' Compensation (OWCP), based on his left shoulder 
disability.  On remand, the RO contact the veteran to 
determine whether he had filed for state disability benefits, 
or Workers' Compensation, and, if so, the RO should attempt 
to obtain the decision of the agency involved and any 
supporting documentation.

Finally, it appears that in November 2004, the veteran 
underwent surgery of his left shoulder.  He has been granted 
a temporary total evaluation from November 2004 to May 2005.  
See 38 C.F.R. § 4.29 (2005).  However, he has not been 
afforded a VA examination since his November 2004 surgery.  
Under the circumstances, the veteran should be afforded an 
examination of his left shoulder.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for left shoulder, sinusitis, 
and migraine headache, symptoms since 
2004 to include treatment at a VA 
facility in Mission Valley/La Jolla, Dr. 
Sason, and Dr. Trimor-Tamoria, which are 
not currently associated with the claims 
files.  After securing any necessary 
releases, the RO should obtain these 
records.

2.  The RO should contact the veteran and 
request that he report whether or not he 
is receiving state disability benefits, 
or Workmen's' Compensation.  If so, the 
RO should contact the appropriate state 
agency, or Workmen's Compensation Bureau, 
and obtain copies of any decision which 
granted or denied benefits.  This request 
should include, but is not limited to, 
supporting medical documentation, 
recommendations for future 
examinations/evaluations, and indications 
regarding the duration of those payments.  
Those records should be associated with 
the claims files.

3.  The veteran should be afforded an 
examination of his left shoulder to 
ascertain the severity and manifestations 
of his service-connected disability.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.

a) In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded 
pain begins and ends when measuring 
limitation of motion.

b) If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated and the reason should be 
explained.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P. M. DILORNEZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


